Order dated December 2, 1940, as amended by order dated December 17, 1940, granting motion by plaintiff for examination before trial of certain defendants and denying motion of certain defendants to preclude plaintiff from giving evidence, but without prejudice to renewal if a bill of particulars be not furnished within twenty days after completion of the examinations therein provided, in so far as appealed from, affirmed, with ten dollars costs and disbursements, the examinations to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.